Citation Nr: 1227621	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-36 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, postoperative laminectomy and discectomy, prior to August 24, 2007. 

2.  Entitlement to a disability rating in excess of 10 percent for neuropathy of the right lower extremity, prior to August 24, 2007.

3.  Entitlement to a disability rating in excess of 60 percent for degenerative disc disease, postoperative laminectomy and discectomy with radiculopathy of the right lower extremity, as of August 24, 2007.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1989 to November 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2006 rating decision, the RO, in pertinent part, granted entitlement to service connection for neuropathy of the right lower extremity and assigned a 10 percent disability rating.  That decision also continued a 20 percent disability rating for a low back disorder characterized as degenerative disc disease, post operative laminectomy and diskectomy.  In a June 2009 rating decision, the RO increased and combined the Veteran's low back evaluation to a 60 percent rating for degenerative disc disease, postoperative laminectomy and diskectomy with radiculopathy of the right lower extremity.  As this rating does not represent the highest possible benefit, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a July 2012 Written Brief Presentation, the Veteran's representative indicated that the effective date for the Veteran's right lower extremity neuropathy should be 1992, and that the claim for hearing loss should have been reopened in September 2005.  These issues are not presently before the Board, and are therefore referred to the RO for appropriate action. 



FINDINGS OF FACT

1.  Prior to August 24, 2007, resolving all reasonable doubt in favor of the Veteran, the evidence reflects that forward thoracolumbar flexion is to less than 30 degrees. The evidence of record does not show incapacitating episodes of more than two weeks during this period.

2.  Prior to August 24, 2007, the Veteran's radiculopathy of the right lower extremity is manifested by sensory symptoms only, and does not approximate moderate, incomplete paralysis of the sciatic nerve. 

3.  For the period beginning August 24, 2007, degenerative disc disease, postoperative laminectomy and diskectomy was not manifested by unfavorable ankylosis of the entire thoracolumbar spine. 


CONCLUSIONS OF LAW

1.  Prior to August 24, 2007, the criteria for an evaluation of 40 percent for degenerative disc disease, postoperative laminectomy and diskectomy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011). 

2.  Prior to August 24, 2007, the criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

3.  For the period beginning August 24, 2007, the criteria for an evaluation greater than 60 percent for degenerative disc disease, postoperative laminectomy and diskectomy, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostics Codes 5243.

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in December 2005 and May 2008 that fully addressed all notice elements. The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal. Moreover, the May 2008 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date, and met the generic requirements remaining under Vazquez-Flores.  Although complete notice was not issued prior to the initial RO decision in this matter, the claims were readjudicated after all critical notice was given.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims. This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records, post-service reports of VA, and private treatment and examination.   The claims file also includes the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record. The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

Additionally, the Veteran was afforded VA examinations in February 2006, December 2006, and October 2008 to evaluate the severity of his service-connected lumbar spine disability and associated right lower extremity radiculopathy.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the lumbar spine disability and associated right lower extremity radiculopathy detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, he has not asserted, and the evidence does not show, that his symptoms have materially worsened since the October 2008 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § C.F.R. 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased disability rating - lumbar spine disability

The Veteran's service-connected lumbar spine disability has been rated under Diagnostic Code 5243, pertaining to intervertebral disc syndrome (IVDS).  Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

There are several notes set out following the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Id.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.
 
Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Evaluations of intervertebral disc syndrome (IVDS) are assigned under Diagnostic Code 5243, which provides that the disability is to be rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.  The schedular criteria for incapacitating episodes provides that a 10 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.

An 'incapacitating episode' is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A recent case has held that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Finally, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive 'and' in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met. Tatum v. Shinseki, 23 Vet. App. 152 (2009).

Prior to August 24, 2007, the Veteran's service-connected lumbar spine disability was rated under Diagnostic Code 5243, with associated neuropathy in his right lower extremity rated under Diagnostic Code 8520.  

In a June 2009 rating decision, the RO increased the Veteran's disability rating for his service-connected back disability to 60 percent as of August 24, 2007, under the General Formula for Incapacitating Episodes, based upon medical evidence of more than 6 weeks of incapacitating episodes in the prior 12 month period.  At this time, the separate disability rating for radiculopathy of the right lower extremity was discontinued.  The Board will consider whether a higher evaluation is warranted for each period, in turn.

Disability rating prior to August 24, 2007

In order to warrant a 40 percent disability rating under the criteria for rating disabilities of the spine, the evidence would need to show that the Veteran's forward flexion of her lumbar spine is limited to 30 degrees or less, or that the Veteran had favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Board finds that the evidence of record is in relative equipoise as to whether the Veteran's low back disability meets the criteria for a 40 percent disability rating, prior to August 24, 2007.  

A February 2006 VA examination shows that the Veteran's forward flexion of his lumbar spine was limited to 65 degrees, with no pain on motion.  The examiner found that the Veteran's motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive movement.  However, the examiner also noted that he did have objective evidence of painful motion, in that he grimaced on forward flexion and recovery from forward flexion.  A December 2006 VA examination report reflected flexion to 55 degrees, not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive movement.  There was no objective evidence of pain on motion, and no weakness.

However, letters dated in February and August 2006 from the Veteran's private physician reflect his findings that the Veteran's flexion of his lumbar spine was limited to between 10 to 15 degrees.  The private physician noted that the Veteran had experienced an exacerbation of his lumbar spine disability and that, compared to the findings in the VA examiner, he had a significant decreased in motion.  He noted that, based on VA guidelines, the Veteran's service-connected lumbar spine disability warranted a 40 percent disability rating. 

After considering all the evidence of record, including the results of the VA examinations and the private physician's statements regarding the level of limitation of motion of the Veteran's lumbar spine, the Board finds that the evidence is at least in relative equipoise. The benefit of the doubt doctrine will therefore be applied. See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra. A 40 percent schedular rating for degenerative disc disease, postoperative laminectomy and discectomy will therefore be granted for the time period prior to August 24, 2007.

While the Veteran has met the criteria for a 40 percent disability rating during this time period, he does not meet the criteria for a rating in excess of that amount.  As noted above, under the general formula for rating disabilities of the spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  However, there is no evidence of ankylosis in the Veteran's lumbar spine during this time period.  In fact, the February 2006 VA examiner noted that there was no ankylosis in the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243. 

With regard to a rating under the criteria considering incapacitating episodes, the Board notes that IVDS having a total duration of at least 6 weeks in the past 12 months warrants a 60 percent disability rating.  However, there is no evidence that the Veteran was prescribed bed rest for more than two weeks.  The August 2006 letter from the Veteran's private physician reflects his reports that he prescribed 14 days of bed rest for the Veteran.  There is no other evidence of prescribed bed rest prior to August 24, 2007.  As such, a higher disability rating is not warranted, prior to August 24, 2007, on the basis of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Disability rating as of August 24, 2007

The Veteran has been rated at 60 percent as of August 24, 2007, based upon medical evidence from his private physician which reflected prescribed bed rest of six to eight weeks, due to his service-connected lumbar spine disability.  This is the highest rating available under the criteria for rating under incapacitating episodes.  In order to warrant a higher, or 100 percent, disability rating under the general formula, the evidence would need to show unfavorable ankylosis of the entire spine.  However, there is no evidence in the record that the Veteran's lumbar spine disability is manifested by ankylosis.  Indeed, upon most recent examination in October 2008, the Veteran had lumbar flexion to 55 degrees.  Moreover, while movements produced pain, there was no additional limitation of function associated with such pain.

Based on the foregoing, a higher rating is not available for the Veteran's service-connected lumbar spine disability during the period in question.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the assignment of a higher disability rating for the Veteran's lumbar spine disease as of August 24, 2007.  38 U.S.C.A. § 5107.

Neurological ratings

In this case, prior to August 24, 2007, the Veteran was in receipt of a 10 percent rating for neurological symptomatology in his right leg associated with his low back disability.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 
38 C.F.R. § 4.124 (2011).

The Veteran's radiculopathy of the right lower extremity has been rated under Diagnostic Code 8520.  For neurological manifestations, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under Diagnostic Code 8620 and neuralgia of that nerve under Diagnostic Code 8720.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.   A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board finds that the Veteran's service-connected IVDS of his right lower extremity does not warrant a higher disability rating.  The evidence reflects throughout the appeals period that the symptoms associated with his service-connected right lower extremity disorder was mild, as discussed further below.   

At his February 2006 examination, the Veteran reported numbness in his right foot that radiated into his right toes, and slight weakness in his right leg.  The examiner found that there was decreased sensation to the right lateral foot and toes, but no atrophy and good strength in his lower extremities.  Knee and ankle reflexes were normal in both lower extremities.

The February 2006 letter from the Veteran's private physician reflected his reports of worsening pain with ambulation and standing, with weakness in his lower extremities and intermittent numbness in his right lateral foot.  Deep tendon reflexes were diminished to trace at the patella and Achilles on the right.  His sitting straight leg raise was positive for radicular symptoms in the right lower extremity.

A December 2006 VA examination shows that the Veteran had continuous pain in his lower back, which radiated, with numbness, down his right leg.  He did not have any weakness, bladder complaints, bowel complaints, or erectile dysfunction.  There was decreased sensation along the right lateral leg to the foot, but no atrophy, normal reflexes at the knees, but absent ankle reflexes..   

While the Veteran has reported pain and numbness in his right leg, and is competent to do so, the Board finds that the objective evidence of record supports a finding that his right lower extremity radiculopathy is no more than mild in degree.  His disability picture has been sensory only, with no showing of motor deficiency or any objective finding of weakness in the extremity.  While the Veteran has complained of weakness, the objective examination findings are deemed to be of greater probative weight.  In any event, to the extent that some degree of weakness of conceded based on the lay evidence, there is no showing that such rises to the level of moderate symptomatology.

For the above reasons, a higher rating for the service-connected radiculopathy in the right lower extremity is not warranted.

The Board notes that the Veteran is not service-connected for any neurological abnormalities in his left lower extremity, and the current evidence of record does not reflect any symptoms to warrant service connection for neurological abnormalities in his left lower extremity.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against assignment of a higher disability rating for the Veteran's lumbar spine disease as of August 24, 2007.  38 U.S.C.A. § 5107.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's lumbar spine disability and related radiculopathy in his right lower extremity are contemplated by the rating criteria set out in the relevant rating criteria.  The rating criteria for the spine and elbow include such symptoms as limitation of motion, ankylosis, pain, weakness, fatigability, and incoordination.  The rating criteria for radiculopathy include impaired function due to pain and numbness.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).   

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, the evidence reflects that the Veteran became unable to work for a period of time from August 2007 to January 2008.  A January 21, 2008 medical record from his private physician reflects that he was able to return to full time employment.  The record reflects that the Veteran has been employed since time, and that, as of the most recent examination in October 2008, he was working as a vehicle inspector.  While the Veteran filed for TDIU during this time, the Board noted that the RO considered this period as an incapacitating episode under the criteria to rate the Veteran's service-connected spine disability, and increased his disability rating to 60 percent as of August 24, 2007.  The Board agrees with this assessment, and finds to no evidence of unemployability.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

A disability rating of 40 percent for degenerative disc disease, postoperative laminectomy and discectomy, prior to August 24, is granted, subject to governing criteria applicable to the payment of monetary benefits.

A disability rating in excess of 10 percent for neuropathy of the right lower extremity, prior to August 24, 2007, is denied.

A disability rating in excess of 60 percent for degenerative disc disease, postoperative laminectomy and discectomy with radiculopathy of the right lower extremity, as of August 24, 2007, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


